                 Case 1:17-cv-07690-VEC Document 50
                                                 49 Filed 08/19/19
                                                          07/31/19 Page 1 of 9


MEMO ENDORSED
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 8/19/2019




                                                                 July 31, 2019
                                                The parties' settlement agreement is APPROVED. The Court finds
           Via ECF                              the agreement to be fair and reasonable. This case is DISMISSED
           The Honorable Valerie E. Caproni with prejudice. The Clerk is respectfully directed to terminate all
                                                open motions and to CLOSE the case.
           United States District Judge for the SO ORDERED.
           Southern District of New York
           40 Foley Square                                                   8/19/2019
           New York, New York 10007
                                                HON. VALERIE CAPRONI
                                                UNITED STATES DISTRICT JUDGE
                  Re:     Santana v. Caridad International Restaurant, Inc., et al.
                          Docket No.: 17-CV-07690-VEC


           Dear Judge Caproni:

                   This firm represents Plaintiff Wendy Santana in the above-referenced single-
           plaintiff wage and hour action brought under, inter alia, the Fair Labor Standards Act
           (“FLSA”), against her former employers, Caridad International Restaurant, Inc.
           (“Caridad”), 230 Broadway Restaurant Corp. (“230 Broadway”), Leo Ramirez, and
           Jeannette Castillo (collectively as “Defendants”). We submit this letter, on behalf of the
           Parties, to respectfully request that the Court review and approve the Parties’ settlement of
           Plaintiff’s claims brought pursuant to the FLSA as fair and reasonable in accordance with
           Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), pursuant to the
           Court’s Order dated July 18, 2019. See Dkt. No. 47. A copy of the Parties’ fully-executed
           settlement agreement is attached hereto as Exhibit A. 1


           1
             Plaintiff also brings claims in this case for Defendants’ alleged violations of the New
           York Labor Law, which although resolved in the Parties’ settlement agreement, do not
           require court approval for dismissal. E.g. Simono v. Gemco Realty II, LLC, No. 16-cv-
           5385-AJN, Dkt. No. 32 (S.D.N.Y. Oct. 23, 2017) (citing Abrar v. 7-Eleven, 2016 WL
           1465360 (E.D.N.Y. Apr. 14, 2016)).
                                                        1
      Case 1:17-cv-07690-VEC Document 50
                                      49 Filed 08/19/19
                                               07/31/19 Page 2 of 9



I.     PRELIMINARY STATEMENT

       On October 9, 2017, Plaintiff filed a Complaint in this court against Defendants - -
two corporations that consecutively operated a single restaurant and bar and two of their
shareholders and managers - - alleging that, inter alia, they failed to pay her overtime
compensation pursuant to, inter alia, the FLSA. See Dkt. No. 1, ¶ 2. Specifically, in her
Complaint, Plaintiff alleged that she worked for Defendants as a cook from in or about
January 2007 until in or about May 2015, and then again as a chef and non-exempt
“manager” from April 2016 until June 18, 2017. See Dkt. No. 1, ¶ 2. Plaintiff further
alleged that she routinely worked over forty hours each week, but Defendants failed to
compensate her at the statutorily-applicable overtime rate for the hours that she worked
each week exceeding forty, and instead paid her a flat daily wage for each day worked
regardless of the amount of hours worked in a day or week.

        Defendants filed an Answer on November 5, 2017, denying all of Plaintiff’s
material allegations. See Dkt. No. 15. On December 29, 2017, the Court so-ordered the
parties’ stipulation to conditional certification of a collective action pursuant to 29 U.S.C.
§ 216(b). See Dkt. No. 20. On February 12, 2018, pursuant to the Court’s Order, Plaintiff
sent notices to twenty-seven putative members of the collective. On April 12, 2018, at
Plaintiff’s request due to sixteen of the twenty-seven notices being returned as
undeliverable, the Court entered an Order directing Defendants to produce the social
security numbers that it possessed for the putative members who did not receive notice,
and additionally extended the opt-in deadline for those sixteen individuals until June 29,
2018. See Dkt. No. 25. On June 22, 2018, the parties requested that the Court refer the
matter to mediation with a member of the Southern District’s panel, which the Court
granted on June 25, 2018. See Dkt. Nos. 31-32.

        On November 8, 2018, the parties participated in mediation with a member of the
Southern District’s panel, Roger Briton, Esq. of Jackson Lewis, who specializes in
employment defense. Although Plaintiff provided both the mediator and Defendants with
damage calculations, the mediation largely focused on Defendants’ inability to withstand
a significant judgment, rather than the merits of the action or the damage calculations.
While Defendants made an offer based upon their inability to pay, Plaintiff requested that
Defendants provide financial records in order to be able to appropriately assess Defendants’
offer. While Defendants requested fourteen days to provide the records, Defendants failed
to do so and the mediator entered his report of an unsuccessful mediation on January 9,
2019. See Dkt. No. 33.

      On February 8, 2019, the Court held an initial conference and entered a Civil Case
Management Plan and Scheduling Order on February 9, 2019. See Dkt. No. 56. As


                                              2
      Case 1:17-cv-07690-VEC Document 50
                                      49 Filed 08/19/19
                                               07/31/19 Page 3 of 9



thoroughly detailed in Plaintiff’s June 12, 2019 letter (see Dkt. No. 39), after the production
and our assessment of Defendants’ financial records, the parties ultimately settled the
matter for $10,000 to be paid over the course of twelve months. On May 14, 2019, the
parties advised the Court of their settlement, and the Court entered an order on May 16,
2019, directing the parties to file their motion for settlement approval by no later than June
17, 2019. See Dkt. No. 38. Subsequently, Plaintiff’s counsel drafted a settlement agreement
and provided it to Defendants’ counsel for review, but to date, as also detailed in our prior
letter, we have not heard from Defendants’ counsel. Thus, on June 12, 2019, we requested
that the Court conduct an in-person fairness hearing so that the parties could place the terms
of their settlement and request approval on the record. See Dkt. No. 39. Also in that letter
we provided ample law on why the parties’ agreement is enforceable even absent a written
settlement agreement. On June 13, 2019, the Court entered an Order directing Defendants
to respond to Plaintiff’s June 12 letter requesting a fairness hearing. After Defendants
failed to do so, on July 10, 2019, the Court entered an Order, inter alia, directing Plaintiff
to file a letter with the Court by July 17, 2019, explaining why the settlement is fair and
reasonable, and additionally explaining what fee Plaintiff’s counsel intends to take and why
that fee is reasonable as well. See Dkt. No. 41.

        On July 16, 2019, Defendants submitted a letter to the Court stating, inter alia, that
they were in the process of reaching their client to obtain an executed settlement agreement.
See Dkt. No. 44. On July 19, 2019, after requesting a two-day extension, Plaintiff
submitted a letter seeking approval and enforcement of the Parties’ settlement pursuant to
Cheeks, in accordance with the Court’s July 10 Order. See Dkt. No. 46. On that same date,
the Court entered an Order directing the Parties to file a joint fairness letter, along with a
fully-executed settlement agreement, by August 1, 2019. See Dkt. No. 47. The Parties
subsequently finalized a settlement agreement, which again, is attached as Exhibit A.

         Notably, while the settlement agreement represents that out of the $833.33 monthly
payments made by Defendants, $472.07 will be apportioned to Plaintiff and $361.26 will
be apportioned to Plaintiff’s counsel for fees and costs, as represented in Plaintiff’s July 19
letter, Plaintiff’s counsel has reduced the fee that it is seeking approval for. Indeed, in light
of the low settlement amount, Plaintiff’s counsel reduced its fee request from one-third to
one-quarter of the total settlement amount. Accordingly, Plaintiff’s counsel is requesting
in this letter that the Court approve a monthly payment of $833.33 for ten months, with
$499.78 to be apportioned to Plaintiff and $333.55 to be apportioned to Plaintiff’s counsel
for fees and costs, explained in further detail below. Given the demonstrated trouble that
Defendants’ counsel has had having their client execute the Agreement, the Parties believed
that the simplest way to accomplish this is for Plaintiff’s counsel to make this
representation and request for approval in this letter.



                                               3
      Case 1:17-cv-07690-VEC Document 50
                                      49 Filed 08/19/19
                                               07/31/19 Page 4 of 9



        Additionally, the agreement states that if Defendants default as to any payment,
after giving notice and an opportunity to cure, 200% of the unpaid balance shall become
due and owing, and Plaintiff may apply to the Court to enter judgment for this amount, plus
attorneys’ fees and expenses associated with the application. As described below, the
Parties submit that the settlement agreement represents a fair and reasonable resolution of
Plaintiff’s FLSA claims in the matter under the circumstances. Thus, the Parties
respectfully request that the Court approve their settlement agreement and dismiss this
action with prejudice.

II.    THE SETTLEMENT IS FAIR AND REASONABLE TO PLAINTIFF

         FLSA claims may only be settled and dismissed with prejudice under Rule 41 if
they are approved by the Court. Cheeks, 796 F.3d at 206-07. When analyzing a Rule 41
FLSA settlement, courts approve them “when they are reached as a result of contested
litigation to resolve bona fide disputes.” Flores v. Hill Country Chicken NY, LLC, 2018
WL 2389076, at *2 (S.D.N.Y. May 25, 2018) (citing Johnson v. Brennan, 2011 WL
4357376, at *12 (S.D.N.Y. Sept. 16, 2011)). “Generally, there is a strong presumption in
favor of finding a settlement fair, because the Court is generally not in as good a position
as the parties to determine the reasonableness of an FLSA settlement.” Qi Jun Kang v. Jia
Xing 39th Inc., 2018 WL 4538906, at *1 (S.D.N.Y. Sept. 21, 2018) (citing Lliguichuzhca
v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013)). “Typically, courts regard
the adversarial nature of a litigated FLSA case to be an adequate indicator of the fairness
of settlement.” Chowdhury v. Brioni Am., Inc., 2017 WL 5953171, at *2 (S.D.N.Y. Nov.
29, 2017) (citing Beckman v. KeyBank, N.A., 293 F.R.D. 467, 476 (S.D.N.Y. 2013)).
Furthermore, “[i]f the proposed settlement reflects a reasonable compromise over contested
issues, the settlement should be approved.” Id.

        In evaluating a proposed settlement of FLSA claims, most courts in this Circuit
apply the five-factor test articulated in Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332,
335 (S.D.N.Y. 2012). See Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, 2016 WL
922223, at *1 (S.D.N.Y. Feb. 3, 2016) (Sullivan, J.) (applying Wolinsky factors). The
Wolinsky factors consider: (1) the plaintiff’s range of possible recovery; (2) the extent to
which the settlement will enable the parties to avoid anticipated burdens and expenses in
establishing their respective claims and defenses; (3) the seriousness of the litigation risks
faced by the parties; (4) whether the settlement agreement is the product of arm’s-length
bargaining between experienced counsel; and (5) the possibility of fraud or collusion. Id.
(citing Wolinsky, 900 F. Supp. 2d at 335).




                                              4
      Case 1:17-cv-07690-VEC Document 50
                                      49 Filed 08/19/19
                                               07/31/19 Page 5 of 9



       A.      Range of Possible Recovery

         In this case, during her fist employment period, which for the relevant time period
of this action when factoring in New York Labor Law claims spanned from October 6,
2011 through May 2015, Plaintiff worked as a cook six days per week, from 6:00 a.m. until
at least 4:00 p.m. each day, without an interrupted break. For her sixty hours worked per
week, Defendants paid her $120.00 per day, but never paid her at the required overtime
rate of pay for the twenty hours of overtime that Plaintiff worked each week. Then, for the
second period of employment that spanned from April 2016 until June 18, 2017, Plaintiff
worked six days per week for a total of approximately sixty-six hours per week. During
this second period, Plaintiff claimed based on her memory that she received $150.00 per
day on Tuesdays through Saturdays, and $300.00 per day on Sundays, but again did not
get paid an overtime premium for the hours that she worked over forty in a week.

        Prior to the mediation, Defendants provided time records for Plaintiff’s second
employment period. These time records showed that Plaintiff was paid an hourly rate of
$15.00 per hour for her first forty hours and $22.50 for the hours that she worked over forty
in a week. The records additionally showed that she was paid properly according to these
rates in cash and that she signed every week attesting to the fact that she received the
appropriate amount. Plaintiff agreed that these records are accurate.

       Accordingly, at the mediation and thereafter, while Defendants argued that they
lawfully paid Plaintiff during her second period of employment, Defendants conceded that
they had no credible defense for Plaintiff’s first period of employment. Thus, for the
relevant FLSA period dating back three years from the filing of her Complaint and opt-in
form on October 9, 2017, Plaintiff’s best day at trial for her FLSA claims is represented as
follows:

       Weeks         Hours Per       Maximum         Net              Recovery
       Worked        Week Based      Actual Plus     Settlement       Percentage
       Within        Upon            Liquidated      Amount to be
       FLSA          Plaintiff’s     Recovery        Received
       Statute of    Allegations
       Limitations
       33            60              $11,982.86      $5,997.35        60%

       Based on the circumstances of this case, which will be explained in further detail
below, this settlement is both fair and reasonable considering the possible range of
recovery. See Castillo, 2018 WL 7681356, at *2 (finding that plaintiff’s recovery is
reasonable where it is more than fifty percent of what plaintiff alleged he was owed). This

                                             5
      Case 1:17-cv-07690-VEC Document 50
                                      49 Filed 08/19/19
                                               07/31/19 Page 6 of 9



is especially true because “FLSA claims have a two-year statute of limitations, unless the
violation was willful, which extends the limitations period to three years.” Garcia v. Bad
Horse Pizza, Inc., 2017 WL 192955, at *2 (S.D.N.Y. Jan. 18, 2017) (citing 29 U.S.C. §
255(a)). Additionally, “if the employer shows to the satisfaction of the Court that the act
or omission giving rise to such action was in good faith and that he had reasonable grounds
for believing that his act or omission was not a violation of the FLSA, the court may, in its
sound discretion, award no liquidated damages.” See id. at *3-4 (finding that plaintiff failed
to demonstrate that defendant willfully violated the FLSA, but defendant failed to produce
any evidence that it took steps to learn the requirements of the FLSA and comply with
them). Thus, if Plaintiff were unable to establish willfulness, or if the Defendants produced
evidence of good faith, Plaintiff’s FLSA recovery could be significantly less than what she
is receiving as a result of this settlement, and could actually be zero if Plaintiff failed to
establish willfulness, something that is more than theoretical in light of Defendants
beginning to track Plaintiff’s hours during her second employment period after,
presumably, learning about the law’s requirements. Therefore, the result ultimately
achieved for Plaintiff represents a fair and reasonable recovery in light of her best FLSA
result. This factor favors approval.

       B. Avoidance of Burdens and Expenses

        Second, settling at this stage obviously allows Plaintiff to avoid substantial costs
and delays. Indeed, should the Court not approve the settlement, in light of Defendants’
counsel’s representations made on July 16, 2019 (see Dkt. No. 44) that they have
experienced repeated difficulty contacting their client, it is likely that Plaintiff would have
to move for discovery-related sanctions and an eventual default in the not-to-distant future,
file lengthy briefs, and then attempt to collect, which is a lengthy and labor-intensive
process in all respects. Alternatively, assuming that Defendants were to actively defend
themselves in the litigation, the parties would then be obligated to exchange formal
document discovery, conduct depositions of all parties and pertinent non-parties, and most
likely engage in motion practice. The parties would then likely proceed to a trial in this
matter, followed by post-trial motions and a potential appeal, resulting in a delayed
resolution of Plaintiff’s claims at potentially great expense. At this point in the action,
there have not been substantial out-of-pocket litigation expenses incurred, but post-
depositions, the costs would naturally balloon. This settlement eliminates those costs and
delays assuming that Defendants voluntarily pay, and even if they do not, the Court can
simply enter judgment at that point for the amount owed under its inherent authority
without need for lengthy default briefing. See Hendrickson v. United States, 791 F.3d 354,
358 (2d Cir. 2015). This clearly weighs in favor of approval.




                                              6
      Case 1:17-cv-07690-VEC Document 50
                                      49 Filed 08/19/19
                                               07/31/19 Page 7 of 9



        C.      Litigation Risks

        Third, of course, all parties face the risk of losing at trial, either in whole or in part.
Here, even if Plaintiff were to succeed on liability, there are four risks that could serve to
either minimize or eliminate her recovery: (1) failure to prove that Plaintiff worked the
hours that she alleged; (2) failure to prove willful violations of the FLSA; (3) Defendants
reasonably could show that they made a good faith effort to comply with the statute; and
(4) Defendants’ inability to withstand a greater judgment, or any judgment at all, in light
of their financial condition.

        The fourth factor concerning Defendants’ financial condition deserves the most
attention. Indeed, Defendants did little in this case from its outset other than take the
position that they would not be able to pay out any significant amount in either a settlement
or in the event of a judgment. To that end, Plaintiff’s research revealed that Defendants
Caridad and Ramirez both had significant judgments against them. One of these judgments
is based upon a similar case filed against both Defendants captioned Contreras et al. v.
Parrilla Latina Restaurant, Inc. et al., 13-cv-7631-AJP (S.D.N.Y. Apr. 18, 2014)
(judgment in the amount of $200,000). Additionally, financial records produced on behalf
of Defendants 230 Broadway and Castillo showed that continued litigation would most
likely end up with an uncollectable judgment and possible bankruptcy. Based on Plaintiff’s
research and Defendants’ production of financial records, a settlement where Plaintiff
received some compensation for her claims, assuming that Defendants pay, is likely her
only real opportunity to recover anything at all. Indeed, courts have recognized that
eventual trial practice may “meaningfully decrease possible recovery for plaintiffs.” Flores
v. Mama Lombardi’s of Holdbrook, Inc., 2015 WL 2374515, at *5 (E.D.N.Y. May 18,
2015).

       Considering these attendant risks, the settlement amount here heavily weighs in
favor of a fair and reasonable result that warrants this Court’s approval.

        D. Arms-Length Bargaining, No Fraud or Collusion, No Cheeks Admonitions

        As to whether the settlement is the product of arm’s-length bargaining and is a
reasonable, non-collusive resolution of the FLSA claims, the settlement negotiations took
place over several months and only after damage calculations and financial information
had been exchanged. “Typically, courts regard the adversarial nature of a litigated FLA
case to be an adequate indicator of the fairness of the settlement.” Beckman v. KeyBank,
N.A., 293 F.R.D. 467, 476 (S.D.N.Y. 2013) (citation omitted). There was arms-length
bargaining and not a semblance of fraud or collusion in this case.




                                                7
       Case 1:17-cv-07690-VEC Document 50
                                       49 Filed 08/19/19
                                                07/31/19 Page 8 of 9



        Moreover, the settlement agreement does not contain any terms that would militate
against the Court approving it. For instance, Plaintiff’s release in paragraph 1 of the
Settlement Agreement is limited solely to any wage and hour claims that Plaintiff has or
may have against Defendants, and does not fall into the category of releases that are so
broad and encompassing so as to be rejected because they run afoul of standards of fairness
and reasonableness. See Flood v. Carlson Restaurants Inc., 2015 WL 4111668, at *2
(S.D.N.Y. July 6, 2015); Lopez v. Nights of Cabiria, LLC, 2015 WL 1455689, at *6-7
(S.D.N.Y. March 30, 2015). To the contrary, this release is narrowly tailored to release
only claims relevant to the instant action. Likewise, the agreement does not contain a
confidentiality clause that unduly restricts Plaintiff’s ability to discuss the settlement, or a
non-disparagement clause that may “run afoul of the purposes of the FLSA and the public’s
independent interest in assuring that employees’ wages are fair.” Flood, 2015 WL 4111668,
at *1 (citing Lopez, 2015 WL 1455689, at *5); Cionca v. Interactive Realty, LLC, 2016 WL
3440554, at *3 (S.D.N.Y. Jun. 10, 2016) (“While not every non-disparagement clause in
an FLSA settlement is per se objectionable, a clause which bars a plaintiff from making
negative statements about a defendant must include a carve-out for truthful statements
about a plaintiff’s experience in litigating his case.”).

        In sum, considering the risks and potential costs and resources that would be
expended in further litigation in this case, including as outlined above, the Parties maintain
that this settlement is a satisfactory result for Plaintiff, and request that the Court approve
and enforce it as fair and reasonable. Moreover, the Parties request that the Court retain
jurisdiction over this matter to enforce its Order and to enter judgment in accordance
therewith should it become necessary, something that seems possible, if not likely, given
the history of this case.

III.    Attorneys’ Fees and Costs are also Reasonable
        Plaintiff’s counsel seeks a total of $4,002.65 for attorneys’ fees and costs to be
distributed pro rata between Plaintiff and counsel after each installment payment is
received. This is comprised of $2,500.00 in attorneys’ fees, which is one-quarter of the
settlement, and $1,502.65 in out-of-pocket litigation expenses. As for attorneys’ fees,
Plaintiff’s counsel clearly billed substantially more than this amount, so no lodestar
analysis is required. Additionally, with respect to expenses, the Firm is seeking
reimbursement for $1,502.65, comprised mainly of the filing fee, service of the Complaint,
translation services for the FLSA notices sent, Westlaw usage, and postage. Given the
amount of these expenses in relation to the total settlement, Plaintiff’s counsel is not
seeking their customary one-third fee. Plaintiff’s counsel’s expense statement is annexed
hereto as Exhibit B.




                                               8
      Case 1:17-cv-07690-VEC Document 50
                                      49 Filed 08/19/19
                                               07/31/19 Page 9 of 9



IV.    CONCLUSION
       In light of the foregoing, the Parties respectfully request that the Court approve their
FLSA settlement and dismiss this matter with prejudice, while retaining jurisdiction for the
sole purpose of enforcing the Parties’ agreement and entering judgment in the event of a
breach in accordance with the agreement’s terms should that become necessary.

                                                     Respectfully submitted,


                                                      _______________________
                                                      Jeffrey R. Maguire, Esq.
                                                           For the Firm


C: All Counsel of Record via ECF




                                              9
